Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 10/27/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-18 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5-8, 11, and 15-18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by NG (US-20170072636-A1), hereinafter referred to as NG.

Regarding Claim 1, NG teaches an additive manufacturing apparatus for forming a three-dimensional article through successive fusion of parts of layers of a powder material, which parts correspond to successive cross-sections of the three-dimensional article (abstract. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	-	 the additive manufacturing apparatus comprising (abstract):
	-	 a process chamber housing with a process chamber (printhead 102, Figure(s) 1A and Paragraph(s) 0035);
	-	 an energy beam source arranged for at least one of heating (heat source 112, Figure(s) 1A and Paragraph(s) 0043, 0049) or (The examiner considers that the term “or” requires only one limitation must be met.) fusing a powder material located on a build platform within the process chamber in a predetermined pattern layer-by-layer to form the three-dimensional article (energy source 114, Figure(s) 1A and Paragraph(s) 0049, 0041); and 
	-	a powder storage vessel in the process chamber (dispensing system 116 in the printhead 102, Figure(s) 1A and Paragraph(s) 0041-0042),
	-	 the powder storage vessel comprising:
(see the housing of the dispensing system 116, Figure(s) 1-6F);
	-	 a floor comprising a powder delivery opening extending therethrough (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077); and 
	-	a bottom cap comprising a powder delivery opening extending therethrough (cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079);
	-	 wherein,
	-	 in an open configuration (abstract),
	-	 the powder delivery opening of the bottom cap is aligned with the powder delivery opening of the floor to allow powder material to flow from the powder storage vessel through the powder delivery openings (abstract); and 
	-	wherein,
	-	 in a closed configuration (Paragraph(s) 0085-0086),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage vessel through the powder delivery openings (Paragraph(s) 0085-0086).
 
Regarding Claim 5, NG teaches the additive manufacturing apparatus of Claim 1,
	-	 wherein the vessel body comprises a sidewall and a pair of guide walls that extend downward toward the floor adjacent to opposite sides of the powder delivery opening (see the walls of dispensing system 116, Figure(s) 3A- 3G).
 
Regarding Claim 6, NG teaches the additive manufacturing apparatus of Claim 1,
	-	 wherein the powder delivery opening of the floor is a first powder delivery opening of the floor (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077),
	-	 the floor further comprising a second powder delivery opening (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077).
 
Regarding Claim 7, NG teaches the additive manufacturing apparatus of Claim 6,
	-	 wherein the powder delivery opening of the bottom cap is a first powder delivery opening of the bottom cap (cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079),
	-	 the bottom cap further comprising a second powder delivery opening (cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079).
 
Regarding Claim 8, NG teaches the additive manufacturing apparatus of Claim 7,
	-	 wherein,
	-	 in the open configuration (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077; cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079; abstract and Paragraph(s) 0085-0086),
	-	 the first and second powder delivery openings of the bottom cap are aligned with the respective first and second powder delivery openings of the floor to allow powder material to flow from the powder storage vessel through the first and second powder delivery openings of the bottom cap (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077; cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079; abstract and Paragraph(s) 0085-0086.),
	-	 wherein,
	-	 in the closed configuration (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077; cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079; abstract and Paragraph(s) 0085-0086),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the first and second powder delivery openings of the bottom cap and the floor and inhibit powder material from flowing from the powder storage vessel through the first and second powder delivery openings of the bottom cap (series of annular rings 146 encircle the conveyor with openings 148, Figure(s) 3C-3G and 4A-4B and 6A-6F and Paragraph(s) 0077; cap plate 150 with openings 152, Figure(s) 3C-3G and 5A-5B and 6A-6F and Paragraph(s) 0079; abstract and Paragraph(s) 0085-0086).
 
Regarding Claim 9, NG teaches the additive manufacturing apparatus of Claim 1,
	-	 wherein the vessel body comprises a dowel rod extending therethrough (longitudinal axis 162, Figure(s) 3A-3G and 6A-6F),
	-	 wherein ends of the dowel rod are received by clips on opposite sides of the vessel body located within the process chamber (Figure(s) 3C).
 
Regarding Claim 11, please see the rejection for Claim 1 in view of NG.
Regarding Claim 15, please see the rejection for Claim 5 in view of NG.
Regarding Claim 16, please see the rejection for Claim 6 in view of NG.
Regarding Claim 17, please see the rejection for Claim 7 in view of NG.
Regarding Claim 18, please see the rejection for Claim 8 in view of NG.

Claim(s) 11-18 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by YODA (US-5513777-A), hereinafter referred to as YODA.

Regarding Claim 11, YODA teaches a powder storage vessel for an additive manufacturing apparatus (Column 2 Line(s) 20-30, 45-60, and Claim 6. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
	-	 the powder storage vessel comprising (all elements from the top of material container 1 to the bottom of part 7, Figure(s) 3):
	-	 a vessel body (see the material container 1, Figure(s) 1-5) comprising a powder storage volume (see the interior of material container 1, Figure(s) 1-5);
	-	 a floor having a powder delivery opening extending therethrough (guide plate 12 and upper circular plate 9a , Figure(s) 1-5 and Column 4 Line(s) 20-30 and Column 5 Line(s) 5-25); and 
	-	a bottom cap having a powder delivery opening extending therethrough (lower circular plate 9b, Figure(s) 1-5 and Column 4 Line(s) 5-20 and Column 5 Line(s) 5-25);
	-	 wherein,
	-	 in an open configuration (Column 4 Line(s) 5-30 and Column 5 Line(s) 5-25),
(Column 4 Line(s) 5-30 and Column 5 Line(s) 5-25),
	-	 wherein,
	-	 in a closed configuration (Column 4 Line(s) 5-30 and Column 5 Line(s) 5-25),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage volume through the powder delivery openings (Column 4 Line(s) 5-30 and Column 5 Line(s) 5-25).
 
Regarding Claim 12, YODA teaches the powder storage vessel of Claim 11,
	-	 wherein the bottom cap further comprises a guide pin received within a guide opening formed through the floor of the vessel body (actuating piece 21 for opening or closing the shutter, Figure(s) 1-5 and Column 5 Line(s) 5-30).
 
Regarding Claim 13, YODA teaches the powder storage vessel of Claim 12,
	-	 wherein the vessel body comprises a sidewall having an access opening extending therethrough (slits 19, Column 5 Line(s) 5-30 and Figure(s) 1-45),
	-	 the access opening providing access to the guide pin from outside the vessel body (see where 21 protrudes out of 19, Figure(s) 4).
 
Regarding Claim 14, YODA teaches the powder storage vessel of Claim 13,
	-	 wherein the guide pin is threaded to receive a lock member (see where 21 is threaded through the slit 19 and is capable of receiving a lock member, Figure(s) 1-5; and see where 21 is contained on the outer of 9 by a lip over a square, Figure(s) 3. The examiner considers that the applicant has passively claimed a lock member. Further, the applicant has not claimed the guide pin comprises a threaded screw end; thus the BRI can be defined as “passing through something and into the required position for use”.).
 
Regarding Claim 15, YODA teaches the powder storage vessel of Claim 11,
	-	 wherein the vessel body comprises a sidewall and a pair of guide walls that extend downward toward the floor adjacent to opposite sides of the powder delivery opening (Column 1 Line(s) 60-67, Column 4 Line(s) 5-17).
 
Regarding Claim 16, YODA teaches the powder storage vessel of Claim 11,
	-	 wherein the powder delivery opening of the floor is a first powder delivery opening of the floor (see where the upper circular plate 9a has multiple openings, Figure(s) 5),
	-	 the floor further comprising a second powder delivery opening (see where the upper circular plate 9a has multiple openings, Figure(s) 5).
 
Regarding Claim 17, YODA teaches the powder storage vessel of Claim 16,
	-	 wherein the powder delivery opening of the bottom cap is a first powder delivery opening of the bottom cap (see where the lower circular plate 9b has multiple openings, Figure(s) 5),
	-	 the bottom cap further comprising a second powder delivery opening (see where the lower circular plate 9b has multiple openings, Figure(s) 5).
 
Regarding Claim 18, YODA teaches the powder storage vessel of Claim 17,
	-	 wherein,
(see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 the first and second powder delivery openings of the bottom cap are aligned with the respective first and second powder delivery openings of the floor to allow powder material to flow from the powder storage vessel through the first and second powder delivery openings of the bottom cap (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 wherein,
	-	 in the closed configuration (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the first and second powder delivery openings of the bottom cap and the floor and inhibit powder material from flowing from the powder storage vessel through the first and second powder delivery openings of the bottom cap (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over COX (US-20060214335-A1), hereinafter referred to as COX, in view of YODA (US-5513777-A), hereinafter referred to as YODA.

Regarding Claim 1, COX teaches an additive manufacturing apparatus that forms an object layer-by layer with a hopper as a material feeder (abstract and Figure(s) 3, 8, 10) as well as the following limitation(s):  
 the process chamber housing with a process chamber  (system 150, Figure(s) 3)
a powder storage vessel in the process chamber (see where feed hopper 162 is within system 150, Figure(s) 3)
an energy beam source arranged for fusing a powder material located on a build platform within the process chamber in a predetermined pattern layer-by-layer to form the three-dimensional article (laser that produces objects layer-by-layer, Paragraph(s) 0038)
However, COX does not teach the following limitations:
	-	 the powder storage vessel comprising:
	-	 a vessel body comprising a powder storage volume;
	-	 a floor comprising a powder delivery opening extending therethrough; and 
	-	a bottom cap comprising a powder delivery opening extending therethrough;
	-	 wherein,
	-	 in an open configuration,
	-	 the powder delivery opening of the bottom cap is aligned with the powder delivery opening of the floor to allow powder material to flow from the powder storage vessel through the powder delivery openings; and 
	-	wherein,
	-	 in a closed configuration,
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage vessel through the powder delivery openings (Column 5 Line(s) 5-25 and Column 4 Line(s) 35-60).

In the same field of endeavor, YODA teaches a material feeding apparatus for powder (abstract), and the following limitations:
	-	a powder storage vessel (material feeding apparatus, abstract, all elements from the top of material container 1 to the bottom of part 7, Figure(s) 3) 

	-	 a vessel body (see the material container 1, Figure(s) 1-5)  comprising a powder storage volume (see the interior of material container 1, Figure(s) 1-5);
	-	 a floor comprising a powder delivery opening extending therethrough (guide plate 12 and upper circular plate 9a , Figure(s) 1-5 and Column 4 Line(s) 20-30 and Column 5 Line(s) 5-25); and 
	-	a bottom cap comprising a powder delivery opening extending therethrough (lower circular plate 9b, Figure(s) 1-5 and Column 4 Line(s) 5-20 and Column 5 Line(s) 5-25);
	-	 wherein,
	-	 in an open configuration (Column 4 Line(s) 5-30),
	-	 the powder delivery opening of the bottom cap is aligned with the powder delivery opening of the floor to allow powder material to flow from the powder storage vessel through the powder delivery openings (Column 4 Line(s) 5-30 and Column 5 Line(s) 5-25); and 
	-	wherein,
	-	 in a closed configuration (Column 5 Line(s) 5-25),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the powder delivery openings and inhibit powder material from flowing from the powder storage vessel through the powder delivery openings (Column 5 Line(s) 5-25 and Column 4 Line(s) 35-60).
YODA and COX are analogous in the field of hoppers used as feed materials in the field of forming three-dimensional articles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify COX'(s) laser sintering system 150 with a housing and laser and 162 with YODA'(s) material feeding apparatus, because YODA’s material feeding apparatus is purposed to supply material (YODA abstract). 
It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this led to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). The examiner considers that COX’s feed hopper 162 is equipped to periodically deposit powder 184 onto the process chamber floor (COX Paragraph(s) 0041).  YODA’s material feeding apparatus with a shutter and the parts discussed above are purposed to open or close the outlet of material container 1. Thus, substituting COX’s feed hopper 162 requiring a periodical depositing of powder (i.e. opening/closing of the outlet of the feed hoper 162) with YODA’s material feeding apparatus with shutter and guide plate would yield anticipated success.

Regarding Claim 2, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the bottom cap further comprises a guide pin received within a guide opening formed through the floor of the vessel body (actuating piece 21 for opening or closing the shutter, Figure(s) 1-5 and Column 5 Line(s) 5-30).

Regarding Claim 3, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the vessel body comprises a sidewall having an access opening extending therethrough (slits 19, Column 5 Line(s) 5-30 and Figure(s) 1-45 of YODA ),
	-	 the access opening providing access to the guide pin from outside the vessel body (see where 21 protrudes out of 19, Figure(s) 4).
 
Regarding Claim 4, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the guide pin is threaded to receive a lock member (see where 21 is threaded through the slit 19 and is capable of receiving a lock member, Figure(s) 1-5; and see where 21 is contained on the outer of 9 by a lip over a square, Figure(s) 3. The examiner considers that the applicant has passively claimed a lock member. Further, the applicant has not claimed the guide pin comprises a threaded screw end; thus the BRI can be defined as “passing through something and into the required position for use”. Please see the 35 U.S.C. § 112(f) interpretation, above.).
 
Regarding Claim 5, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the vessel body comprises a sidewall and a pair of guide walls that extend downward toward the floor adjacent to opposite sides of the powder delivery opening (Column 1 Line(s) 60-67, Column 4 Line(s) 5-17).
 
Regarding Claim 6, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the powder delivery opening of the floor is a first powder delivery opening of the floor (see where the upper circular plate 9a has multiple openings, Figure(s) 5),
	-	 the floor further comprising a second powder delivery opening (see where the upper circular plate 9a has multiple openings, Figure(s) 5).
 
Regarding Claim 7, the previous combination remains as applied above, and YODA further teaches:
(see where the lower circular plate 9b has multiple openings, Figure(s) 5),
	-	 the bottom cap further comprising a second powder delivery opening (see where the lower circular plate 9b has multiple openings, Figure(s) 5).
 
Regarding Claim 8, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein,
	-	 in the open configuration (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 the first and second powder delivery openings of the bottom cap are aligned with the respective first and second powder delivery openings of the floor to allow powder material to flow from the powder storage vessel through the first and second powder delivery openings of the bottom cap (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 wherein,
	-	 in the closed configuration (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30),
	-	 one or (The examiner considers that the term “or” requires only one limitation must be met. ) both of the vessel body and the bottom cap is rotated relative to the other to misalign the first and second powder delivery openings of the bottom cap and the floor and inhibit powder material from flowing from the powder storage vessel through the first and second powder delivery openings of the (see where the upper circular plate 9a has multiple openings, Figure(s) 5; and see where the lower circular plate 9b has multiple openings, Figure(s) 5; and Column 5 Line(s) 5-30).
 
Regarding Claim 10, the previous combination remains as applied above, and YODA further teaches:
	-	 wherein the bottom cap comprises a tab that is received within a tab receiving recess thereby inhibiting rotation of the bottom cap as the vessel body rotates while locating the ends of the dowel rod in the clips (pawl pieces 20, Figure(s) 5 and Column 5 Line(s) 10-30).

Claim(s) 9 is rejected under 35 U.S.C. § 103 as being unpatentable over COX and YODA further in view of JOHNSON (US-20090241275-A1), hereinafter referred to as JOHNSON.

Regarding Claim 9, COX and YODA teach the combination as applied to Claim 1; however, neither COX nor YODA teach the following limitations:
	-	 wherein the vessel body comprises a dowel rod extending therethrough,
	-	 wherein ends of the dowel rod are received by clips on opposite sides of the vessel body located within the process chamber.
In the same field of endeavor, JOHNSON teaches a tiltable hopper frame with a hopper rod going therethrough and attached by two latches at the end (abstract) as well as the following limitation(s):  
	-	 wherein the vessel body comprises a dowel rod extending therethrough (hopper rod, abstract),
	-	 wherein ends of the dowel rod are received by clips on opposite sides of the vessel body located within the process chamber (hopper rod secured by two latches at the end, abstract)
COX, YODA, and JOHNSON are analogous in the field of hoppers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify YODA'(s) material container 1 with JOHNSON'(s) hopper rod and latches, because this facilitates easy removal of the hopper (JOHNSON, abstract). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743